DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-11, and 14-19 remain pending. Claims 1 and 10-11 have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al (US 20200310417 A1) in view of Lambert (US 20200333778 A1), Baalke et al (US 11222299 B1), and Lee et al (US 20200114509 A1) (Hereinafter referred to as Pedersen, Lambert, Baalke, and Lee and respectively). 

Regarding Claim 1, Pederson discloses a method for collision avoidance (See at least Pedersen Paragraph 0005, avoiding obstructions is interpreted as collision avoidance), comprising: 
calculating a dynamic trajectory of a vehicle (See at least Pedersen Paragraphs 0080-0085, the calculating of the trajectory every few seconds is interpreted as dynamic trajectory), wherein the dynamic trajectory of the vehicle indicates a projected movement path of the vehicle (See at least Pedersen Paragraphs 0080-0085, the trajectory is the predicted location of the vehicle); 
creating a… real-time dynamic map based on sensor data collected by a…sensor scanning an environment around the vehicle (See at least Pedersen Paragraphs 0048 and 0132-0133 and Figure 7, sensors collect data from the environment and the data is displayed on a map), wherein the…real-time dynamic map includes a plurality of risk locations (See at least Pedersen Paragraphs 0133-0135 and Figure 7, the map displays obstructions and the risk associated with avoiding the obstruction; See at least Pedersen Paragraph 0107 and Figures 6a-6b, there are a plurality of obstructions), wherein each… real-time dynamic map is created for a…sensor…, wherein a respective real-time dynamic map…is created for each…sensor (See at least Pedersen Paragraphs 0047-0048 and 0132-0133 and Figure 7, the sensor can be only one type of sensor, which is used to make the real-time dynamic map); and 
translating the dynamic trajectory of the vehicle to each… real-time dynamic map (See at least Pedersen Paragraph 0134 and Figure 7 “738”, the trajectory is displayed on the map),
determining whether each of the plurality of risk location is within the dynamic trajectory of the vehicle (See at least Pedersen Paragraphs 0092-0093, obstructions blocking the vehicles trajectory are identified) based on the translated dynamic trajectory and each real-time dynamic map (See at least Pedersen Paragraphs 0092 and 0134 and Figure 7, an obstruction is identified for a  first trajectory of a vehicle, so a second trajectory is utilized to avoid the obstruction; the vehicle, the obstruction, and the trajectory are displayed on the map)…; 
operating the vehicle based on a driving decision selected from among a first driving decision and a second driving decision when at least one risk location… is within the dynamic trajectory of the vehicle (See at least Pedersen Paragraphs 0141-0145, the vehicle is operated based on a driving decision from the AV, or a driving decision from a tele-operator), wherein the first driving decision is determined based on inputs by an operator of the vehicle (See at least Pedersen Paragraph 0145, the tele-operator can select a new route to be followed or halt the vehicle), wherein the second driving decision is determined by a vehicle computing unit of the vehicle (See at least Pedersen Paragraphs 0145 0092, the AV suggests a second trajectory using the trajectory planning module; See at least Pedersen Paragraph 0076, the trajectory planning module is part of the system, which is interpreted as a vehicle computing unit)…
	Even though Pedersen discloses operating a vehicle based on inputs from an operator, Pedersen fails to explicitly disclose operating the vehicle based on the inputs by the operator of the vehicle when no risk location is within the dynamic trajectory of the vehicle.
	However, Lambert teaches this limitation (See at least Lambert Paragraphs 0012-0013 and 0102, and Figure 1, the driverless vehicle is controlled remotely by operator; See at least Lambert Paragraphs 0041-0042 and Figure 8, the vehicle is switched from remote driving mode to autonomous or assisted driving only when safety conditions require so which is interpreted as the vehicle is operated based on the operator when there is no risk). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Pedersen with Lambert to operate the vehicle based on operator inputs when there is no risk. Autonomous vehicles have a large number of benefits but there still issues with autonomous vehicles, such as the cost of fully autonomous vehicles, judicial accountability, hacking, or the relationship between autonomous vehicles with police officers (See at least Lambert Paragraphs 0004-0005). By having an operator operate the vehicle, the system can account for these issues without requiring a passenger in the vehicle to drive. This would improve the overall operability because the operator can operate the vehicle accordingly in situations where they must deal with other drivers/people like police officers. This would reduce the cost of the system because the vehicle would not need to be fully autonomous. The safety of the system would also be improved because having an operator operate the vehicle would prevent any hacking or any undesired movement from the vehicle. 
	Even though Pedersen teaches creating a real time dynamic map using a sensor, modified Pedersen fails to disclose creating a plurality of real-time dynamic maps based on sensor data collected by a plurality of sensors scanning an environment around the vehicle, wherein the plurality of real-time dynamic maps includes a plurality of risk locations, wherein each of the plurality of real time dynamic maps is created for a…sensor among the plurality of sensors, wherein a respective real-time dynamic map of the plurality of real-time dynamic maps is created of each…sensor among the plurality of sensors; and
	translating the dynamic trajectory of the vehicle to each of the plurality of real-time dynamic maps.
However, Baalke teaches creating a plurality of real-time dynamic maps based on sensor data collected by a plurality of sensors scanning an environment around the vehicle (See at least Baalke Column 29 lines 10-23, a plurality of maps is created by the plurality of sensors on top of the vehicles), wherein the plurality of real-time dynamic maps includes a plurality of risk locations (See at least Baalke Column 35 lines 3-67, Claim 7, and Figure 5f, the plurality of maps 525-1, 525-2, 525-3, are updated with the obstructions, which are interpreted as risk locations), wherein each of the plurality of real time dynamic maps is created for a…sensor among the plurality of sensors (See at least Baalke Column 29 lines 10-23, each sensor makes a map), wherein a respective real-time dynamic map of the plurality of real-time dynamic maps is created of each…sensor among the plurality of sensors (See at least Baalke Column 29 lines 10-23, each sensor makes a map),; and
	translating the dynamic trajectory of the vehicle to each of the plurality of real-time dynamic maps (See at least Baalke Column 34 line 44-54, each map of the plurality of maps 525-1, 525-2, 525-3, are updated with paths and routes, which is interpreted as the trajectory of the vehicle);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Baalke to generate a plurality of maps using a plurality of sensors, wherein each sensor generates a map, and each map includes the vehicle’s trajectory and risk locations. Using each sensor to generate a map allows maps to be generated from each sensor’s point of view (See at least Baalke Column 29 lines 10-23), which increase the field of view for the vehicle. By having each map include risk locations and the trajectory of the vehicle, the paths of the vehicles can be updated with any obstructions, traffic, or dangerous surfaces (See at least Baalke Column 35 lines 3-67, Claim 7, and Figure 5f, the plurality of maps 525-1, 525-2, 525-3, update the paths with the obstructions, which are interpreted as risk locations), which improves the safety of the system by allowing the vehicle to prepare or take action along the path. 
Even though Baalke teaches generating a map for each sensor, modified Pedersen fails to disclose creating a map for each…distinct type of sensor among the plurality of sensors, 
wherein each real-time dynamic map includes a subset of the plurality of risk locations determined based on sensor data for the respective distinct type of sensor for which the real-time dynamic map is created.
However, Lee teaches creating a map for each distinct type of sensor among the plurality of sensors (See at least Lee Paragraphs 0096-0105 and Figures 6 and 7, a map is generated using a lidar sensor, and another map is generated using a depth sensor), 
wherein each real-time dynamic map includes a subset of the plurality of risk locations determined based on sensor data for the respective distinct type of sensor for which the real-time dynamic map is created (See at least Lee Paragraphs 0099-0103 and Figures 6 and 7, each map generated by each sensor has objects, which are interpreted as risk locations, detected by the corresponding sensor that made the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Lee to generate a map of each distinct type of sensor, wherein each map includes risk locations determined for that respective type of sensor. Generating maps for each distinct sensor increases the sensing accuracy of the system because one sensor may not pick up certain objects that another sensor does (See at least Lee Paragraph 0103 and Figures 6 and 7). This will increase the safety of the system because the vehicle will have a higher sensing accuracy of the external objects, and can react accordingly. 

Regarding Claim 9, Pedersen discloses receiving an override option selection from the operator (See at least Pedersen Paragraph 0145, the operator can override the trajectory proposed by the AV), wherein the dynamic trajectory is not calculated again while the override option selection is still valid such that none of the at least one risk location is determined as being within the dynamic trajectory until the override option is unselected (See at least Pedersen Paragraph 0145, the vehicle either waits for instructions while in the override option or proceeds to follow the trajectory given by the operator.  In either situation, the vehicle is not determining risk).

Regarding Claim 10, Pederson discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (See at least Pedersen Paragraph 0042), the process comprising: 
calculating a dynamic trajectory of a vehicle (See at least Pedersen Paragraphs 0080-0085, the calculating of the trajectory every few seconds is interpreted as dynamic trajectory), wherein the dynamic trajectory of the vehicle indicates a projected movement path of the vehicle (See at least Pedersen Paragraphs 0080-0085, the trajectory is the predicted location of the vehicle); 
creating a… real-time dynamic map based on sensor data collected by a…sensor scanning an environment around the vehicle (See at least Pedersen Paragraphs 0048 and 0132-0133 and Figure 7, sensors collect data from the environment and the data is displayed on a map), wherein the…real-time dynamic map includes a plurality of risk locations (See at least Pedersen Paragraphs 0133-0135 and Figure 7, the map displays obstructions and the risk associated with avoiding the obstruction; See at least Pedersen Paragraph 0107 and Figures 6a-6b, there are a plurality of obstructions), wherein each… real-time dynamic map is created for a…sensor…, wherein a respective real-time dynamic map…is created for each…sensor (See at least Pedersen Paragraphs 0047-0048 and 0132-0133 and Figure 7, the sensor can be only one type of sensor, which is used to make the real-time dynamic map); and 
translating the dynamic trajectory of the vehicle to each… real-time dynamic map (See at least Pedersen Paragraph 0134 and Figure 7 “738”, the trajectory is displayed on the map),
determining whether each of the plurality of risk locations is within the dynamic trajectory of the vehicle (See at least Pedersen Paragraphs 0092-0093, obstructions blocking the vehicles trajectory are identified) based on the translated dynamic trajectory and each real-time dynamic map (See at least Pedersen Paragraphs 0092 and 0134 and Figure 7, an obstruction is identified for a  first trajectory of a vehicle, so a second trajectory is utilized to avoid the obstruction; the vehicle, the obstruction, and the trajectory are displayed on the map)…; 
operating the vehicle based on a driving decision selected from among a first driving decision and a second driving decision when at least one risk location of the plurality of risk locations is within the dynamic trajectory of the vehicle (See at least Pedersen Paragraphs 0141-0145, the vehicle is operated based on a driving decision from the AV, or a driving decision from a tele-operator), wherein the first driving decision is determined based on inputs by an operator of the vehicle (See at least Pedersen Paragraph 0145, the tele-operator can select a new route to be followed or halt the vehicle), wherein the second driving decision is determined by a vehicle computing unit of the vehicle (See at least Pedersen Paragraphs 0145 0092, the AV suggests a second trajectory using the trajectory planning module; See at least Pedersen Paragraph 0076, the trajectory planning module is part of the system, which is interpreted as a vehicle computing unit)…
	Even though Pedersen discloses operating a vehicle based on inputs from an operator, Pedersen fails to explicitly disclose operating the vehicle based on the inputs by the operator of the vehicle when no risk location is within the dynamic trajectory of the vehicle.
	However, Lambert teaches this limitation (See at least Lambert Paragraphs 0012-0013 and 0102, and Figure 1, the driverless vehicle is controlled remotely by operator; See at least Lambert Paragraphs 0041-0042 and Figure 8, the vehicle is switched from remote driving mode to autonomous or assisted driving only when safety conditions require so which is interpreted as the vehicle is operated based on the operator when there is no risk). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Pedersen with Lambert to operate the vehicle based on operator inputs when there is no risk. Autonomous vehicles have a large number of benefits but there still issues with autonomous vehicles, such as the cost of fully autonomous vehicles, judicial accountability, hacking, or the relationship between autonomous vehicles with police officers (See at least Lambert Paragraphs 0004-0005). By having an operator operate the vehicle, the system can account for these issues without requiring a passenger in the vehicle to drive. This would improve the overall operability because the operator can operate the vehicle accordingly in situations where they must deal with other drivers/people like police officers. This would reduce the cost of the system because the vehicle would not need to be fully autonomous. The safety of the system would also be improved because having an operator operate the vehicle would prevent any hacking or any undesired movement from the vehicle.
Even though Pedersen teaches creating a real time dynamic map using a sensor, modified Pedersen fails to disclose creating a plurality of real-time dynamic maps based on sensor data collected by a plurality of sensors scanning an environment around the vehicle, wherein the plurality of real-time dynamic maps includes a plurality of risk locations, wherein each of the plurality of real time dynamic maps is created for a…sensor among the plurality of sensors, wherein a respective real-time dynamic map of the plurality of real-time dynamic maps is created of each…sensor among the plurality of sensors; and
	translating the dynamic trajectory of the vehicle to each of the plurality of real-time dynamic maps.
However, Baalke teaches creating a plurality of real-time dynamic maps based on sensor data collected by a plurality of sensors scanning an environment around the vehicle (See at least Baalke Column 29 lines 10-23, a plurality of maps is created by the plurality of sensors on top of the vehicles), wherein the plurality of real-time dynamic maps includes a plurality of risk locations (See at least Baalke Column 35 lines 3-67, Claim 7, and Figure 5f, the plurality of maps 525-1, 525-2, 525-3, are updated with the obstructions, which are interpreted as risk locations), wherein each of the plurality of real time dynamic maps is created for a…sensor among the plurality of sensors (See at least Baalke Column 29 lines 10-23, each sensor makes a map), wherein a respective real-time dynamic map of the plurality of real-time dynamic maps is created of each…sensor among the plurality of sensors (See at least Baalke Column 29 lines 10-23, each sensor makes a map),; and
	translating the dynamic trajectory of the vehicle to each of the plurality of real-time dynamic maps (See at least Baalke Column 34 line 44-54, each map of the plurality of maps 525-1, 525-2, 525-3, are updated with paths and routes, which is interpreted as the trajectory of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Baalke to generate a plurality of maps using a plurality of sensors, wherein each sensor generates a map, and each map includes the vehicle’s trajectory and risk locations. Using each sensor to generate a map allows maps to be generated from each sensor’s point of view (See at least Baalke Column 29 lines 10-23), which increase the field of view for the vehicle. By having each map include risk locations and the trajectory of the vehicle, the paths of the vehicles can be updated with any obstructions, traffic, or dangerous surfaces (See at least Baalke Column 35 lines 3-67, Claim 7, and Figure 5f, the plurality of maps 525-1, 525-2, 525-3, update the paths with the obstructions, which are interpreted as risk locations), which improves the safety of the system by allowing the vehicle to prepare or take action along the path. 
Even though Baalke teaches generating a map for each sensor, modified Pedersen fails to disclose creating a map for each…distinct type of sensor among the plurality of sensors, 
wherein each real-time dynamic map includes a subset of the plurality of risk locations determined based on sensor data for the respective distinct type of sensor for which the real-time dynamic map is created.
However, Lee teaches creating a map for each distinct type of sensor among the plurality of sensors (See at least Lee Paragraphs 0096-0105 and Figures 6 and 7, a map is generated using a lidar sensor, and another map is generated using a depth sensor), 
wherein each real-time dynamic map includes a subset of the plurality of risk locations determined based on sensor data for the respective distinct type of sensor for which the real-time dynamic map is created (See at least Lee Paragraphs 0099-0103 and Figures 6 and 7, each map generated by each sensor has objects, which are interpreted as risk locations, detected by the corresponding sensor that made the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Lee to generate a map of each distinct type of sensor, wherein each map includes risk locations determined for that respective type of sensor. Generating maps for each distinct sensor increases the sensing accuracy of the system because one sensor may not pick up certain objects that another sensor does (See at least Lee Paragraph 0103 and Figures 6 and 7). This will increase the safety of the system because the vehicle will have a higher sensing accuracy of the external objects, and can react accordingly. 

Regarding Claim 11, Pederson discloses a vehicle computing unit for forward collision avoidance (See at least Pedersen Paragraphs 0005, avoiding obstructions is interpreted as collision avoidance; See at least Pedersen Paragraph 0075, the system 400 is interpreted as the vehicle computing unit), comprising: 
a processing circuitry (See at least Pedersen Paragraph 0006); and
a memory, the memory containing instructions (See at least Pedersen Paragraph 0006) that, when executed by the processing circuitry, configure the vehicle computing unit to:
calculate a dynamic trajectory of a vehicle (See at least Pedersen Paragraphs 0080-0085, the calculating of the trajectory every few seconds is interpreted as dynamic trajectory), wherein the dynamic trajectory of the vehicle indicates a projected movement path of the vehicle (See at least Pedersen Paragraphs 0080-0085, the trajectory is the predicted location of the vehicle); 
create a… real-time dynamic map based on sensor data collected by a…sensor scanning an environment around the vehicle (See at least Pedersen Paragraphs 0048 and 0132-0133 and Figure 7, sensors collect data from the environment and the data is displayed on a map), wherein the…real-time dynamic map includes a plurality of risk locations (See at least Pedersen Paragraphs 0133-0135 and Figure 7, the map displays obstructions and the risk associated with avoiding the obstruction; See at least Pedersen Paragraph 0107 and Figures 6a-6b, there are a plurality of obstructions), wherein each… real-time dynamic map is created for a…sensor…, wherein a respective real-time dynamic map…is created for each…sensor (See at least Pedersen Paragraphs 0047-0048 and 0132-0133 and Figure 7, the sensor can be only one type of sensor, which is used to make the real-time dynamic map); and 
translate the dynamic trajectory of the vehicle to each… real-time dynamic map (See at least Pedersen Paragraph 0134 and Figure 7 “738”, the trajectory is displayed on the map),
determine whether each of the plurality of risk locations is within the dynamic trajectory of the vehicle (See at least Pedersen Paragraphs 0092-0093, obstructions blocking the vehicles trajectory are identified) based on the translated dynamic trajectory and each real-time dynamic map (See at least Pedersen Paragraphs 0092 and 0134 and Figure 7, an obstruction is identified for a  first trajectory of a vehicle, so a second trajectory is utilized to avoid the obstruction; the vehicle, the obstruction, and the trajectory are displayed on the map)…; 
operate the vehicle based on a driving decision selected from among a first driving decision and a second driving decision when at least one risk location of the plurality of the risk locations is within the dynamic trajectory of the vehicle (See at least Pedersen Paragraphs 0141-0145, the vehicle is operated based on a driving decision from the AV, or a driving decision from a tele-operator), wherein the first driving decision is determined based on inputs by an operator of the vehicle (See at least Pedersen Paragraph 0145, the tele-operator can select a new route to be followed or halt the vehicle), wherein the second driving decision is determined by a vehicle computing unit of the vehicle (See at least Pedersen Paragraphs 0145 0092, the AV suggests a second trajectory using the trajectory planning module; See at least Pedersen Paragraph 0076, the trajectory planning module is part of the system, which is interpreted as a vehicle computing unit)…
	Even though Pedersen discloses operating a vehicle based on inputs from an operator, Pedersen fails to explicitly disclose operating the vehicle based on the inputs by the operator of the vehicle when no risk location is within the dynamic trajectory of the vehicle.
	However, Lambert teaches this limitation (See at least Lambert Paragraphs 0012-0013 and 0102, and Figure 1, the driverless vehicle is controlled remotely by operator; See at least Lambert Paragraphs 0041-0042 and Figure 8, the vehicle is switched from remote driving mode to autonomous or assisted driving only when safety conditions require so which is interpreted as the vehicle is operated based on the operator when there is no risk). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Pedersen with Lambert to operate the vehicle based on operator inputs when there is no risk. Autonomous vehicles have a large number of benefits but there still issues with autonomous vehicles, such as the cost of fully autonomous vehicles, judicial accountability, hacking, or the relationship between autonomous vehicles with police officers (See at least Lambert Paragraphs 0004-0005). By having an operator operate the vehicle, the system can account for these issues without requiring a passenger in the vehicle to drive. This would improve the overall operability because the operator can operate the vehicle accordingly in situations where they must deal with other drivers/people like police officers. This would reduce the cost of the system because the vehicle would not need to be fully autonomous. The safety of the system would also be improved because having an operator operate the vehicle would prevent any hacking or any undesired movement from the vehicle. 
Even though Pedersen teaches creating a real time dynamic map using a sensor, modified Pedersen fails to disclose create a plurality of real-time dynamic maps based on sensor data collected by a plurality of sensors scanning an environment around the vehicle, wherein the plurality of real-time dynamic maps includes a plurality of risk locations, wherein each of the plurality of real time dynamic maps is created for a…sensor among the plurality of sensors, wherein a respective real-time dynamic map of the plurality of real-time dynamic maps is created of each…sensor among the plurality of sensors; and
	translate the dynamic trajectory of the vehicle to each of the plurality of real-time dynamic maps.
However, Baalke teaches create a plurality of real-time dynamic maps based on sensor data collected by a plurality of sensors scanning an environment around the vehicle (See at least Baalke Column 29 lines 10-23, a plurality of maps is created by the plurality of sensors on top of the vehicles), wherein the plurality of real-time dynamic maps includes a plurality of risk locations (See at least Baalke Column 35 lines 3-67, Claim 7, and Figure 5f, the plurality of maps 525-1, 525-2, 525-3, are updated with the obstructions, which are interpreted as risk locations), wherein each of the plurality of real time dynamic maps is created for a…sensor among the plurality of sensors (See at least Baalke Column 29 lines 10-23, each sensor makes a map), wherein a respective real-time dynamic map of the plurality of real-time dynamic maps is created of each…sensor among the plurality of sensors (See at least Baalke Column 29 lines 10-23, each sensor makes a map),; and
	translate the dynamic trajectory of the vehicle to each of the plurality of real-time dynamic maps (See at least Baalke Column 34 line 44-54, each map of the plurality of maps 525-1, 525-2, 525-3, are updated with paths and routes, which is interpreted as the trajectory of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Baalke to generate a plurality of maps using a plurality of sensors, wherein each sensor generates a map, and each map includes the vehicle’s trajectory and risk locations. Using each sensor to generate a map allows maps to be generated from each sensor’s point of view (See at least Baalke Column 29 lines 10-23), which increase the field of view for the vehicle. By having each map include risk locations and the trajectory of the vehicle, the paths of the vehicles can be updated with any obstructions, traffic, or dangerous surfaces (See at least Baalke Column 35 lines 3-67, Claim 7, and Figure 5f, the plurality of maps 525-1, 525-2, 525-3, update the paths with the obstructions, which are interpreted as risk locations), which improves the safety of the system by allowing the vehicle to prepare or take action along the path. 
Even though Baalke teaches generating a map for each sensor, modified Pedersen fails to disclose creating a map for each…distinct type of sensor among the plurality of sensors, 
wherein each real-time dynamic map includes a subset of the plurality of risk locations determined based on sensor data for the respective distinct type of sensor for which the real-time dynamic map is created.
However, Lee teaches creating a map for each distinct type of sensor among the plurality of sensors (See at least Lee Paragraphs 0096-0105 and Figures 6 and 7, a map is generated using a lidar sensor, and another map is generated using a depth sensor), 
wherein each real-time dynamic map includes a subset of the plurality of risk locations determined based on sensor data for the respective distinct type of sensor for which the real-time dynamic map is created (See at least Lee Paragraphs 0099-0103 and Figures 6 and 7, each map generated by each sensor has objects, which are interpreted as risk locations, detected by the corresponding sensor that made the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Lee to generate a map of each distinct type of sensor, wherein each map includes risk locations determined for that respective type of sensor. Generating maps for each distinct sensor increases the sensing accuracy of the system because one sensor may not pick up certain objects that another sensor does (See at least Lee Paragraph 0103 and Figures 6 and 7). This will increase the safety of the system because the vehicle will have a higher sensing accuracy of the external objects, and can react accordingly. 


Regarding Claim 19, Pedersen discloses receive an override option selection from the operator (See at least Pedersen Paragraph 0145, the operator can override the trajectory proposed by the AV), wherein the dynamic trajectory is not calculated again while the override option selection is still valid such that none of the at least one risk location is determined as being within the dynamic trajectory until the override option is unselected (See at least Pedersen Paragraph 0145, the vehicle either waits for instructions while in the override option or proceeds to follow the trajectory given by the operator.  In either situation, the vehicle is not determining risk).


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Lambert, Baalke, and Lee, and in further view of Ohmura (US 20200180618 A1) (Hereinafter referred to as Ohmura).

Regarding Claim 4, Modified Pedersen fails to disclose at least one of the at least one risk location is represented by a risk dynamic trajectory, wherein each risk dynamic trajectory indicates a projected movement path of the risk.
However, Ohmura teaches at least one of the at least one risk location is represented by a risk dynamic trajectory (See at least Ohmura Paragraph 0094 and Figure 3, the speed distribution zone, which is interpreted as a risk location, is based on the moving direction and speed of the obstacle), wherein each risk dynamic trajectory indicates a projected movement path of the risk (See at least Ohmura Paragraph 0094 and Figure 3, the speed distribution zone is based on the moving direction and speed of the obstacle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Ohmura to represent the projected movement path of the risk as a risk dynamic trajectory. By accounting for the movement path of the risk, the system can avoid risks that are dynamic, which would enhance the safety of the system by allowing vehicles to avoid collisions with moving objects. 

Regarding Claim 5, Pedersen discloses classifying a risk associated with each of the at least one risk location (See at least Pedersen Paragraphs 0094-0098, risks are determined based on features such as whether there are vehicles, bicycles, or pedestrians; the vehicle identifying different types of obstructions is interpreted as classifying risks)…
Modified Pedersen fails to explicitly disclose the risk dynamic trajectory of each risk location is calculated based on the classification of the risk associated with the risk location.
However, Ohmura teaches this limitation (See at least Ohmura Paragraphs 0091-0099, the type of obstacle is identified, which is interpreted as classifying the risk, and the identified obstacle’s position, relative speed, and absolute speed are determined using the radar after the vehicle identifies the object; See at least Ohmura Paragraphs 0033 and 0071, the radar continuously tracks the object’s speed and position, which is interpreted as a trajectory, and the information is stored as the object’s trajectory information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Ohmura to have the risk trajectory be based on the classification of the risk. A vehicle may encounter different types of obstacles (See at least Ohmura Paragraph 0095). By identifying the type of obstacle (e.g. a vehicle, a person, a bicycle, a motionless object), the vehicle can better account for the trajectory of the obstacle since different obstacles move in different manners at different speeds. Vehicles move faster than bicycles or people, and bicycles and people can move with more freedom than vehicles. By accounting for the type of obstacle, the vehicle will be better at avoiding the obstacle which would enhance the safety of the vehicle. 

Regarding Claim 14, Modified Pedersen fails to disclose at least one of the at least one risk location is represented by a risk dynamic trajectory, wherein each risk dynamic trajectory indicates a projected movement path of the risk.
However, Ohmura teaches at least one of the at least one risk location is represented by a risk dynamic trajectory (See at least Ohmura Paragraph 0094 and Figure 3, the speed distribution zone, which is interpreted as a risk location, is based on the moving direction and speed of the obstacle), wherein each risk dynamic trajectory indicates a projected movement path of the risk (See at least Ohmura Paragraph 0094 and Figure 3, the speed distribution zone is based on the moving direction and speed of the obstacle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Ohmura to represent the projected movement path of the risk as a risk dynamic trajectory. By accounting for the movement path of the risk, the system can avoid risks that are dynamic, which would enhance the safety of the system by allowing vehicles to avoid collisions with moving objects. 

Regarding Claim 15, Pedersen discloses classify a risk associated with each of the at least one risk location (See at least Pedersen Paragraphs 0094-0098, risks are determined based on features such as whether there are vehicles, bicycles, or pedestrians; the vehicle identifying different types of obstructions is interpreted as classifying risks)…
Modified Pedersen fails to explicitly disclose the dynamic risk trajectory of each risk location is calculated based on the classification of the risk associated with the risk location.
However, Ohmura teaches this limitation (See at least Ohmura Paragraphs 0091-0099, the type of obstacle is identified, which is interpreted as classifying the risk, and the identified obstacle’s position, relative speed, and absolute speed are determined using the radar after the vehicle identifies the object; See at least Ohmura Paragraphs 0033 and 0071, the radar continuously tracks the object’s speed and position, which is interpreted as a trajectory, and the information is stored as the object’s trajectory information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Ohmura to have the risk trajectory be based on the classification of the risk. A vehicle may encounter different types of obstacles (See at least Ohmura Paragraph 0095). By identifying the type of obstacle (e.g. a vehicle, a person, a bicycle, a motionless object), the vehicle can better account for the trajectory of the obstacle since different obstacles move in different manners at different speeds. Vehicles move faster than bicycles or people, and bicycles and people can move with more freedom than vehicles. By accounting for the type of obstacle, the vehicle will be better at avoiding the obstacle which would enhance the safety of the vehicle. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Lambert, Baalke, and Lee, and in further view of Woodley et al (US 20200064825 A1) (Hereinafter referred to as Woodley).

Regarding Claim 6, modified Pedersen fails to disclose each of the first driving decision and the second driving decision includes a respective deceleration force value, wherein the selected driving decision is the driving decision among the first driving decision and the second driving decision including the highest respective deceleration force value.
However, Woodley discloses each of the first driving decision and the second driving decision includes a respective deceleration force value (See at least Woodley Paragraph 0080, two braking forces are request, one by an input device, which is interpreted as the first driving decision, and one by an automatic controller, which is interpreted as the second driving decision), wherein the selected driving decision is the driving decision among the first driving decision and the second driving decision including the highest respective deceleration force value (See at least Woodley Paragraph 0080, the greater of the two braking forces are applied).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Woodley to apply the deceleration force value that is higher. Applying the greater force would allow the vehicle to come to a more sudden stop (See at least Woodley Paragraph 0073), which can prevent the vehicle from colliding into an object, which improves the safety of the vehicle. 

Regarding Claim 16, modified Pedersen fails to disclose each of the first driving decision and the second driving decision includes a respective deceleration force value, wherein the selected driving decision is the driving decision among the first driving decision and the second driving decision including the highest respective deceleration force value.
However, Woodley discloses each of the first driving decision and the second driving decision includes a respective deceleration force value (See at least Woodley Paragraph 0080, two braking forces are request, one by an input device, which is interpreted as the first driving decision, and one by an automatic controller, which is interpreted as the second driving decision), wherein the selected driving decision is the driving decision among the first driving decision and the second driving decision including the highest respective deceleration force value (See at least Woodley Paragraph 0080, the greater of the two braking forces are applied).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Woodley to apply the deceleration force value that is higher. Applying the greater force would allow the vehicle to come to a more sudden stop (See at least Woodley Paragraph 0073), which can prevent the vehicle from colliding into an object, which improves the safety of the vehicle. 

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Lambert, Baalke, and Lee, and in further view of King et al (US 20200211394 A1) and Ostafew (US 20210237769 A1) (Hereinafter referred to as King and Ostafew respectively).

Regarding Claim 7, modified Pedersen fails to disclose the dynamic trajectory of the vehicle is calculated based on a stopping distance… 
However, King teaches this limitation (See at least King Paragraph 0107, the deceleration trajectory is interpreted as a dynamic trajectory, which is based on stopping distance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with King to calculate the trajectory based on the stopping distance. This would allow a vehicle to know the exact moment it needs to decelerate in order to avoid a collision (See at least King Paragraph 0107), which increases the safety of the system. 
Modified Pedersen fails to disclose the dynamic trajectory of the vehicle is calculated based on… a radius of movement of the vehicle. 
However, Ostafew teaches this limitation (See at least Ostafew Paragraph 0076 and Figure 3, the radius of movement of the vehicle is considered when planning the trajectory). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Ostafew to calculate the trajectory based on the radius of movement. Some vehicles, like a large truck, require a large turning radius compared to other vehicles (See at least Ostafew Paragraph 0076). By accounting for the radius of movement of the vehicle, the system can properly plan the trajectory for each individual vehicle, no matter their size, which increases the overall operability of the system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with the combined teachings of King and Ostafew to have the radius of movement and stopping distance represent the trajectory of the vehicle. Having the radius of movement define the trajectory would allow the system to determine if the vehicle, or its tires, will collide with an object, such as a pothole (See at least Ostafew Paragraph 0071). Calculating the trajectory based on the stopping distance would allow a vehicle to know the exact moment it needs to decelerate in order to avoid a collision (See at least King Paragraph 0107). Having the radius of movement and stopping distance represent the trajectory would allow the system to know there is going to be a collision based on the radius, and to know when the vehicle needs to stop to avoid the collision. This would enhance the overall safety of the system because vehicles would know if the vehicle has enough distance to stop before colliding. 

Regarding Claim 8, modified Pedersen fails to disclose the vehicle having a front end and a center axis, wherein the dynamic trajectory includes two arcs,… wherein each arc begins at a point along the front end of the vehicle, wherein the two arcs are located at a predetermined distance from the center axis of the vehicle.
However, Ostafew teaches the vehicle having a front end and a center axis (See at least Ostafew Paragraph 0070 and Figure 3, the vehicle “302” has a front end and the trajectory “306”, has a centerline which is interpreted as a center axis), wherein the dynamic trajectory includes two arcs (See at least Ostafew Paragraph 0071 and Figure 3, the trajectory “324” has two arcs),… wherein each arc begins at a point along the front end of the vehicle (See at least Ostafew Figure 3 “324”, the arcs begin at the front of the vehicle), wherein the two arcs are located at a predetermined distance from the center axis of the vehicle (See at least Ostafew Paragraph 0071 and Figure 3, the arcs are positioned where the tires are).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Ostafew to have two arcs from the center axis represent the trajectory of the vehicle. Having the arcs define the trajectory and be a certain distance from the center axis would allow the system to determine if the vehicle, or its tires, will collide with an object, such as a pothole (See at least Ostafew Paragraph 0071). This would increase the safety of the system by allowing the vehicle to make adjustments to avoid the collision when a collision is detected within the trajectory. 
Modified Pedersen fails to explicitly disclose that each arc represents the angular stopping distance of the vehicle. 
However, King teaches determining the trajectory based on the stopping distance (See at least King Paragraph 0107, the stopping distance is treated as a deceleration trajectory), and Ostafew teaches arcs representing the angular direction of the vehicle (See at least Ostafew Paragraph 0071 and Figure 3, arcs represent the angular trajectory). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with King and Ostafew to have the arcs represent the angular stopping distance of the vehicle. Having the arcs define the trajectory and be a certain distance from the center axis would allow the system to determine if the vehicle, or its tires, will collide with an object, such as a pothole (See at least Ostafew Paragraph 0071). Calculating the trajectory based on the stopping distance would allow a vehicle to know the exact moment it needs to decelerate in order to avoid a collision (See at least King Paragraph 0107). Having the arcs represent the stopping distance would allow the system to know there is going to be a collision based on the trajectory, and to know when the vehicle needs to stop to avoid the collision. This would enhance the overall safety of the system because vehicles would know if the vehicle has enough distance to stop before colliding. 

Regarding Claim 17, modified Pedersen fails to disclose the dynamic trajectory of the vehicle is calculated based on a stopping distance… 
However, King teaches this limitation (See at least King Paragraph 0107, the deceleration trajectory is interpreted as a dynamic trajectory, which is based on stopping distance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with King to calculate the trajectory based on the stopping distance. This would allow a vehicle to know the exact moment it needs to decelerate in order to avoid a collision (See at least King Paragraph 0107), which increases the safety of the system. 
Modified Pedersen fails to disclose the dynamic trajectory of the vehicle is calculated based on… a radius of movement of the vehicle. 
However, Ostafew teaches this limitation (See at least Ostafew Paragraph 0076 and Figure 3, the radius of movement of the vehicle is considered when planning the trajectory). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Ostafew to calculate the trajectory based on the radius of movement. Some vehicles, like a large truck, require a large turning radius compared to other vehicles (See at least Ostafew Paragraph 0076). By accounting for the radius of movement of the vehicle, the system can properly plan the trajectory for each individual vehicle, no matter their size, which increases the overall operability of the system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with the combined teachings of King and Ostafew to have the radius of movement and stopping distance represent the trajectory of the vehicle. Having the radius of movement define the trajectory would allow the system to determine if the vehicle, or its tires, will collide with an object, such as a pothole (See at least Ostafew Paragraph 0071). Calculating the trajectory based on the stopping distance would allow a vehicle to know the exact moment it needs to decelerate in order to avoid a collision (See at least King Paragraph 0107). Having the radius of movement and stopping distance represent the trajectory would allow the system to know there is going to be a collision based on the radius, and to know when the vehicle needs to stop to avoid the collision. This would enhance the overall safety of the system because vehicles would know if the vehicle has enough distance to stop before colliding. 

Regarding Claim 18, modified Pedersen fails to disclose the vehicle having a front end and a center axis, wherein the dynamic trajectory includes two arcs,… wherein each arc begins at a point along the front end of the vehicle, wherein the two arcs are located at a predetermined distance from the center axis of the vehicle.
However, Ostafew teaches the vehicle having a front end and a center axis (See at least Ostafew Paragraph 0070 and Figure 3, the vehicle “302” has a front end and the trajectory “306”, has a centerline which is interpreted as a center axis), wherein the dynamic trajectory includes two arcs (See at least Ostafew Paragraph 0071 and Figure 3, the trajectory “324” has two arcs),… wherein each arc begins at a point along the front end of the vehicle (See at least Ostafew Figure 3 “324”, the arcs begin at the front of the vehicle), wherein the two arcs are located at a predetermined distance from the center axis of the vehicle (See at least Ostafew Paragraph 0071 and Figure 3, the arcs are positioned where the tires are).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with Ostafew to have two arcs from the center axis represent the trajectory of the vehicle. Having the arcs define the trajectory and be a certain distance from the center axis would allow the system to determine if the vehicle, or its tires, will collide with an object, such as a pothole (See at least Ostafew Paragraph 0071). This would increase the safety of the system by allowing the vehicle to make adjustments to avoid the collision when a collision is detected within the trajectory. 
Modified Pedersen fails to explicitly disclose that each arc represents the angular stopping distance of the vehicle. 
However, King teaches determining the trajectory based on the stopping distance (See at least King Paragraph 0107, the stopping distance is treated as a deceleration trajectory), and Ostafew teaches arcs representing the angular direction of the vehicle (See at least Ostafew Paragraph 0071 and Figure 3, arcs represent the angular trajectory). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Pedersen with King and Ostafew to have the arcs represent the angular stopping distance of the vehicle. Having the arcs define the trajectory and be a certain distance from the center axis would allow the system to determine if the vehicle, or its tires, will collide with an object, such as a pothole (See at least Ostafew Paragraph 0071). Calculating the trajectory based on the stopping distance would allow a vehicle to know the exact moment it needs to decelerate in order to avoid a collision (See at least King Paragraph 0107). Having the arcs represent the stopping distance would allow the system to know there is going to be a collision based on the trajectory, and to know when the vehicle needs to stop to avoid the collision. This would enhance the overall safety of the system because vehicles would know if the vehicle has enough distance to stop before colliding. 

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that Baalke does not disclose making a map for each distinct type of sensor, but instead suggests making a map for each sensor of a plurality of sensors. Examiner agrees with applicant and notes that the office action states that Baalke discloses generating a map for each sensor among a plurality of sensors, but does not disclose generating a map for each distinct type of sensor (See office action 7/29/2022 page 7). 

    PNG
    media_image1.png
    192
    710
    media_image1.png
    Greyscale

	Baalke teaches generating a map for each lidar sensor on top of the vehicle (See at least Baalke Column 29 lines 10-23). Examiner never asserts that Baalke teaches generating a map for each distinct type of sensor. Instead, Lee is used to teach that limitation, which will be discussed further below. Baalke is simply used to teach that one of ordinary skill would be motivated to generate a plurality of maps by using a plurality of sensors, where each sensor generates its own map because this enhances the vehicle’s field of view (See at least Baalke Column 29, lines 10-23, each map is generated from its respective sensor’s point of view). 
	Applicant further argues that Baalke does not disclose translating the dynamic trajectory of the vehicle to each real-time dynamic map, but rather shows routes on a single map. Applicant states on page 9 of the response, 

    PNG
    media_image2.png
    192
    691
    media_image2.png
    Greyscale

	According to the claims, “the dynamic trajectory of the vehicle indicates a projected movement path of the vehicle”. The routes 535-1, 535-2, and 535-3 displayed in Figure 5e of Baalke show a projected movement path of the vehicle. Therefore, the routes in Baalke read on the dynamic trajectory stated in the claims. Column 34 lines 44-54 of Baalke indicate that the routes are calculated for the up to date maps 525-1, 525-2, 525-3. 

    PNG
    media_image3.png
    63
    359
    media_image3.png
    Greyscale


    PNG
    media_image3.png
    63
    359
    media_image3.png
    Greyscale

	The map clearly shows the routes/projected movement paths of the vehicle and the corresponding paragraph recites the optimal routes are calculated using the plurality of maps 525-1, 525-2, and 525-3. Also, Column 35 lines 27-67 of Baalke state that the paths are updated for the plurality of maps 25-1, 525-2, and 525-3. 

    PNG
    media_image4.png
    396
    902
    media_image4.png
    Greyscale

The paths for each map may be updated, paths may be added or removed, and the capacity of paths may be adjusted. Each of the plurality of generated maps are maintained over time and have paths, and therefore, teach the limitation of translating a dynamic trajectory to each of the plurality of maps. 
	Regarding the Lee reference, applicant argues that Lee does not disclose “risk locations”. Lee teaches generating a map using a lidar sensor, and another map using a depth sensor (See at least Lee Paragraphs 0096-0105 and Figures 6-7). Lee is used to teach the limitation regarding generating a map for each distinct type of sensor. Lee also teaches the limitation “each real-time dynamic map includes a subset of the plurality of risk locations determined based on sensor data for the respective distinct type of sensor for which the real-time dynamic map is created”. Figure 6 in Lee shows a map generated by the lidar sensor, and Figure 7 in Lee shows a map generated by a depth sensor. 

    PNG
    media_image5.png
    636
    633
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    624
    614
    media_image6.png
    Greyscale

As stated in Paragraphs 0096-0105 of Lee, the black regions in Figure 6 indicate the presence of an object detected by the lidar sensor. The cells with numbers in figure 7 indicate the presence and height of an object detected by the depth sensor. The cells that indicate the presence of an object are interpreted as risk locations because they correspond to where the vehicle may collide with an external object. Each of the maps include a subset of risk locations/external objects detected by the corresponding sensor. For example, the lidar detects an object at (0, 0), while the depth sensor does not. The depth sensor detects an object in cells (4, 5) and (5, 5), while the lidar does not. Therefore, Lee teaches determining a subset of risk locations determined based on sensor data for the respective distinct type of sensor for which the real-time dynamic map is created. It would be reasonable to one of ordinary skill to modify the teachings in modified Pedersen with Lee to have each distinct type of sensor generate its own map with a subset of risk locations determined using the respective distinct type of sensor because, as stated in Paragraph 0103 of Lee, one kind of sensor may not detect an object due to an external light, blind spot, or the sensor is not positioned at the appropriate height to detect a specific object. By generating two maps generated by two different kinds of sensor, the sensing accuracy of external objects is increased, and therefore, the safety of the vehicle is improved by allowing the vehicle to better avoid collisions with external objects.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664